Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2018

                                  No. 04-18-00805-CV

                     IN THE INTEREST OF E.M.T., et al Children,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017PA00191
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court